Citation Nr: 1316816	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2009, the Board remanded the issue for additional evidence.  In February 2011, the Board denied a rating in excess of 20 percent for a lumbar spine disability.  The Veteran appealed to the Veterans Claims Court.  In December 2011, the Court Clerk granted a Joint Motion for Remand (JMR), vacated the Board's decision, and remanded the issue for further development.

Pursuant to the JMR, the Board again remanded the issue in November 2012.  The issue has been returned to the Board for further appellate review.  The Board's analysis in this decision has been undertaken after a critical reevaluation of all the evidence as it pertains to the proper rating for the increased rating period that remains on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.  

The Board notes that the Veteran is currently employed.  The matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities has not been raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

A lumbar spine disability is not manifested by a thoracolumbar range of motion limited to 30 degrees of forward flexion or less, findings of favorable or unfavorable ankylosis of any part of the spine, or any incapacitating episodes requiring bed rest prescribed by a physician.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Further, 38 C.F.R. § 4.45 provides that consideration be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion; however, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in §§ 4.40 and 4.45.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Generally, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Formula (effective September 26, 2003) provides a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

The RO received the Veteran's increased rating claim in February 2004, which was after VA promulgated new regulations concerning the evaluation of the disabilities of the spine, effective September 26, 2003.  Thus, only the current rating criteria apply to the claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Veteran is in receipt of a 20 percent rating for DDD of the lumbar spine for the entire increased rating period, under the provisions of 38 C.F.R. § 4.71a, DC 5243.  

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the claim for a rating in excess of 20 percent for a lumbar spine disability for any period.

In a November 2003 VA clinical note, full range of motion was reported.  In an April 2004 VA treatment note, flexion was noted to be decreased by 50 percent.  Considering that normal flexion is from 0 to 90 degrees, this would suggest that flexion at that time was limited to 45 degrees.  A May 2004 VA physical therapy record reflects that the Veteran was making steady progress toward his goals of decreasing pain and increasing range of motion in his lumbar spine but no specific finding at to the degrees of range of motion of the spine were reported.

In a May 2005 VA joints examination, the Veteran reported constant achy pain in his lower back.  He also reported his back pain interfered with his ability to walk, drive, and do most activities.  

Upon physical examination, flexion was limited to 10 degrees, the Veteran was unable to do extension, and was unable to do lateral rotation or side bending.  Although he appeared to be in some distress when he entered the examination room and reported low back pain upon a lot of walking, attempting to squat, and trying to do straight leg raises, the VA examiner reported that the Veteran was able to place his clothes on the floor neatly without dropping them, as well as get in and out of the chair without difficulty.  

The VA examiner also reported that when he observed the Veteran in the waiting room, the Veteran was able to sit in a chair comfortably and was able to pick up his friend's little girl on multiple occasions, without incident.  It was only when he was brought into the examination room and asked to lie on the table did he evidence some distress.  The VA examiner opined that there was no evidence that the Veteran had problems with his spine and it appeared throughout the examination that he had over-amplification of his symptoms as compared to when he was in the waiting room.  

In a March 2006 VA treatment record, the Veteran reported back pain for many years.  The VA examiner reported no radicular symptoms, no history of direct trauma, and no bladder or bowel symptoms.  The VA examiner also reported that the Veteran's range of motion was limited in all directions and pain was worse on movement and bending forwards; however, he could walk with reasonable ease.  

In a December 2006 VA emergency room note, the Veteran complained of 7/10 back pain radiating to the right leg but reported no numbness or tingling.  Forward flexion was limited to 30 degrees secondary to pain.  He was treated with thoradol and Percocet and discharged to home in good condition.  He was also not given any activity limitations upon discharge.  This suggests that the limitation of motion to 30 degrees was a temporary exacerbation.  

In an October 2009 VA spine examination, the Veteran reported constant pain in his lower back.  He reported that he was independent with most activities of daily living and denied any incapacitating episodes in the past 12 months.  

Upon physical examination, the Veteran's range of motion of the thoracolumbar spine was limited due to pain.  Flexion was reported as 0 to 40 degrees and he was unwilling to do further flexion due to pain.  Extension was 0 to 25 degrees with pain at the endpoint.  Lateral bending was 0 to 25 degrees with mild discomfort left and right.  He was unable to tolerate repetitive range of motion due to pain.  However, there was no ankylosis of the thoracolumbar spine and no weakness or fatigability of muscles or incoordination that was attributed to limited range of motion.  

Straight leg testing was positive at 60 degrees bilaterally, FABER test mildly positive bilaterally, Ely test negative bilaterally, and sensory examination was unremarkable in the lower extremities.  The VA examiner also reported that the Veteran was able to stand with heels and toes and was able to walk with heels and toes, without incident.  

In an October 2009 VA emergency room note, the VA examiner reported left lumbar paraspinal tenderness, decreased range of motion of the spine, and straight leg raises (SLR) were to 40 degrees bilaterally.  In a May 2012 VA treatment record, on neurological examination, motor strength was 5/5, toe and heel walks were normal, sensation was intact, deep tendon reflexes were normal, and gait was normal.  In a June 2012 VA treatment record, there were no focal findings on neurological examination.  In a July 2012 VA treatment record, on neurological examination, motor strength was 5/5, there were no sensory deficits, and gait was normal.  

In the November 2012 VA spine examination, the Veteran reported constant low back pain and reported no flare-ups that impacted the function of the thoracolumbar spine.  Upon physical examination, flexion was limited to 0 degrees, extension limited to 0 degrees, right and left lateral flexion limited to 5 degrees, and right and left lateral rotation limited to 5 degrees.  There was no noted additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  

The VA examiner opined that the range of motion measurements should not be taken into account because they were completely inconsistent with both the minimal findings on imaging and the Veteran's ability to sit comfortably at 90 degrees flexion.  The VA examiner reported no guarding or muscle spasm of the thoracolumbar spine and reported muscle and sensory examinations were normal.  The VA examiner also reported SLR testing was normal, there was no evidence of radiculopathy, and there was no other evidence of any neurological impairment or IVDS.  The VA examiner opined that the Veteran's lumbar spine disability did not impact his ability to work.  

In a November 2012 VA treatment record, the VA examiner opined that the Veteran should increase his activity for weight management purposes.  A December 2012 VA MRI examination of the spine reflected minimal disc bulging at L4-L5.  

Here, the Board finds that, based on the competent and credible evidence of record, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for a rating in excess of 20 percent under the General Rating Formula.  

As noted above, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart, 21 Vet. App. at 509-10.  The Board notes that the December 2006 VA emergency room note reflects flexion limited to 30 degrees secondary to pain; however, the Veteran was treated with thoradol and Percocet and discharged to home in good condition.  This suggests that the limitation of motion to 30 degrees was a temporary exacerbation.  

Specifically, even with the isolated finding of flexion limited to 30 degrees, the Board finds that the factual findings do not indicate a distinct period where the Veteran's lumbar spine disability exhibited symptoms that would warrant a higher rating.  See Daniels v. Shinseki, 2011 WL 2472772 (Table) (Vet. App. June 23, 2011) (citing Hart) (the Board's finding that the Veteran's symptom of weight loss, described as "acute and transitory" and "quickly returning to normal," did not require a staged rating was not "clearly erroneous").  

The Board also notes that the May 2005 VA spine examination reflected lumbar flexion limited to 10 degrees, secondary to pain, and the November 2012 VA spine examination reflected flexion and extension limited to 0 degrees, secondary to pain.  The Board finds that the ranges of motion of the lumbar spine in these examinations do not support a higher rating as they are inconsistent with the other evidence of record.  

Specifically, the May 2005 VA examiner opined that there was no evidence that the Veteran had problems with his spine and it appeared throughout the examination that he had over-amplification of his symptoms during the examination as compared to when he was in the waiting room.  The November 2012 VA examiner opined that the range of motion measurements should not be taken into account because they were completely inconsistent with both the minimal findings on imaging and the Veteran's ability to sit comfortably at 90 degrees flexion.  This evidence shows a pattern of exaggeration on physical examinations, which negatively impacts the Veteran's credibility.

The Board finds that the VA examiners' opinions outweigh the actual ranges of motion performed by the Veteran at these examinations.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  The VA examiners' opinions of the Veteran's behavior during the examinations were based upon his over-amplification of symptoms and providing facts that were inconsistent with what the examiners personally observed.  

The Board further finds that the VA examiners provided detailed rationales for why they found the Veteran's behavior during the examination to lack credibility.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . ."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

As such, it is evident from the various examiners' reports that, while the Veteran clearly experiences relevant symptoms of a lumbar spine disability, he has also exaggerated his symptoms at various times.  Such reports by medical professionals have further damaged the Veteran's credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence).  

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  For example, although the Veteran was noted to have great pain with range of motion during the May 2005 VA medical examination, he was observed prior to the examination to be relaxed, with a normal posture, and able to pick up a child.  It was only when called for the examination that his symptoms began to worsen.  

The October 2009 VA examination report reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The November 2012 VA examination report reflects that the ranges of motion should not be used because the Veteran was comfortable sitting at 90 degrees flexion and the examiner also noted specific findings of no additional limitation on motion with repetitive use due to pain, weakness, impaired endurance, or incoordination.  

The Board has considered whether the Veteran's subjective claims of pain and disability, in and of themselves, would warrant a rating in excess of 20 percent.  Again, his lack of credibility notwithstanding, the record contains no probative evidence of any objective findings such as weakness, muscle atrophy, or other evidence of disuse.

The Board also finds that the criteria for an increased rating under DC 5243 for IVDS are not warranted for any period.  The evidence does not show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period.  Specifically, while the Veteran sought emergency room care on three occasions in 2006 (March, July, and December) for an acute exacerbation of back pain, at no time did any physician prescribe bedrest.  

In the October 2009 VA examination, the Veteran reported no incapacitating episodes in the past 12 months.  In the November 2012 VA examination, he reported no incapacitating episodes in the past 12 months.  A review of all the clinical evidence of record does not show that a physician has ever prescribed bedrest due to IVDS.  

The evidence also does not show neurological impairment due to the lumbar spine disability.  Under 38 C.F.R. § 4.71a, DC 5237, Note (1), any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  

In March 2006 VA treatment record, the VA examiner reported no radicular symptoms and no bladder or bowel symptoms.  In the October 2009 VA examination report, straight leg testing was positive at 60 degrees bilaterally, FABER test was mildly positive bilaterally, Ely test was negative bilaterally, and sensory examination was unremarkable in the lower extremities.  In the November 2012 VA examination report, the VA examiner reported there was no evidence of radiculopathy, and there was no other evidence of any neurological impairment.  Based on the evidence of record, the criteria for a separate rating for neurological abnormality have not been met.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 20 percent for a lumbar spine disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's relevant symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  

The lumbar spine rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors); see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  As noted above, he has reported pain and limitation of motion.  

In the absence of exceptional factors associated with his lumbar spine disability, the Board finds that the criteria for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondences dated in April 2006, June 2009, and February 2010.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records and the Veteran's STRs.  

Next, VA medical examinations were conducted in May 2005, October 2009, and November 2012 to determine the severity of the Veteran's lumbar spine disability.  The Board finds that the examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  

The Board notes that the Veteran submitted a statement in March 2013 identifying treatment at several VA facilities.  This evidence was received after the last RO review and did not include a waiver.  The Board has, accordingly, reviewed the statement and finds that the evidence referenced has either been obtained or does not need to be associated with the claims file because it predates the claim on appeal.  Accordingly, the Board concludes that there is no need to either obtain a waiver (as there was no evidence submitted) or remand the claim in order to obtain additional evidence at this juncture. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An rating in excess of 20 percent for DDD of the lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


